Hinman, J.
The question in this case, is, whether the judge of probate for the district of Newtown, and a commissioner™ appointed by him, were disqualified from acting in the settlement of the assigned estate of Lemuel H. Sherman.
The judge and commissioner were both inhabitants and tax-payers of the town of Newtown; and that town was beneficially interested in the assigned estate of said Sherman, to the extent of 144 dollars, 27 cents, the amount of a claim presented to the commissioners, by and in the name of David H. Belden, Esq., arising from said Sherman’s agreement, to pay the interest on Alfred Walker’s note, to the town deposite fund, and certain costs on an application to foreclose the mortgage given to secure that note.
The provisions of the statute regarding the disqualifications of judges, have been held to be applicable to commissioners on insolvent and assigned estates ; and in a late statute, it is provided, that whenever any judge of probate, shall be interested in any assigned estate, as a creditor, or otherwise, he shall be disqualified. Stoddard v. Moulthrop, 9 Conn. R. 502. English & al. v. Smith, 13 Conn. R. 221. Rev. Stat. 212. tit. 5. §59.
It can make no difference, in respect to the disqualification of the judge and commissioner, in this case, that the town was only beneficially interested in the claim presented by Mr. Belden. A beneficial interest is as great a disqualification, as a strict technical interest; it will have the same operation upon the mind of a judge. Besides, the statute *590speaks of interest generally, as a disqualification ; and it would be contrary to its express provisions, as well as to numerous decided cases, to limit it to cases where the judge has a legal interest, which he can pursue in his own name.
It is said, however, that after this claim was acted upon, and allowed, by the commissioners, and they had reported it as allowed, with the other claims against the estate, Mr. Belden withdrew the claim, and the commissioners thereupon erased it from their report, before it was acted upon by the judge of probate ; and it is insisted, that this is, in some way, to operate as an answer to the want of jurisdiction in the judge and commissioner.
We are satisfied, that these facts do not vary the case. The judge was interested in the estate, at the time he appointed the commissioners; and being interested, he had no jurisdiction to make the appointment. The commissioner, too, was interested, during the whole time that he was acting upon other claims against the estate ; and was under as great a bias against their allowance, as he was in favour of the claim, in which he had an interest. No subsequent act can, therefore, restore jurisdiction to the judge or commissioner ; their acts were void.
The great complaint of the appellant is, that he had a valid claim against the estate, which ought to have been allowed ; but was disallowed, in consequence, as he says, of the bias of the commissioner in favour of the claim of New-town ; and we do not see how this argument can be resisted. In Sigourney v. Sibley, 21 Pick. 101., it was held, that where a judge of probate had a claim against the estate of a deceased person, which he had determined not to enforce, he was nevertheless interested, as a creditor of the estate ; and that his granting administration was therefore void, for want of jurisdiction. So, it was held, that if one of the magistrates hearing a case at sessions, is interested in the result, the court is improperly constituted ; and that it is no answer to the objection, that there was a majority in favour of the decision, without the vote of the interested party; nor even that the interested party withdrew, before the decision, if it appear, that he joined in discussing the matter with the other magistrates. The Queen v. The Justices of Hertfordshire, 6 Ad. & Ell. N. S. 753. (51 E. C. L. 753.)
*591It appears from the finding, in this case, that the commissioner, who was disqualified in consequence of his being an inhabitant of Newtown, was also, during the time he was acting as commissioner, an administrator on the estate of Henry W. Tucker ; and that said Tucker’s estate was interested in a claim against the estate of said Sherman; but, as we are satisfied, for the reasons above stated, that both the commissioner and the judge of probatp were disqualified from acting, on other grounds, it is not necessary to determine whether this objection ought also to prevail. The decision of the superior court must be reversed.
In this opinion the other Judges concurred.
Judgment reversed.